Citation Nr: 0844280	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased rating for dermatophytosis/tinea 
pedis of the feet, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
January 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2005 notice of disagreement, the veteran stated 
that a doctor visited his senior citizen center every 
Thursday and had treated the veteran.  Although the veteran 
indicated that he would provide these records, he has not 
done so yet.  VA attempted to verify if the treatment was 
provided by a VA examiner, but there were no records.  The 
Board finds that in complying with VA's duty to assist, the 
veteran should be contacted and requested to provide the name 
of the physician and the contact information so that those 
records may be obtained by VA.  

In addition, the veteran's representative has requested a new 
examination to assess the current level of severity of the 
veteran's skin disorder of the feet.  As the veteran and his 
representative have asserted that his service-connected 
disability has worsened since his last examination, he should 
be afforded a new examination in compliance with VA's duty to 
assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Although the Board believes that there is currently 
substantial Veterans Claims Assistance Act (VCAA) compliance 
which comports with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), since this claim is being remanded, additional 
notification should be sent as a precautionary matter.  The 
Board notes that VA Fast Letter 08-16 addresses current 
requirements and should be followed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be sent VCAA notice 
which complies with Vazquez-Flores v. Peake, 
per VA Fast Letter 08-16 or subsequent 
directives.

2.  Contact the veteran and request him 
to provide the name of the physician and 
the contact information of the physician 
who has treated him at the senior citizen 
center so that those records may be 
obtained.  After obtaining this 
information and the appropriate medical 
release, obtain and associate with the 
claims file copies of all clinical 
records from this physician.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
extent of his service-connected 
dermatophytosis/tinea pedis of the feet.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should state the percentage 
of the entire body as well as the 
percentage of the feet affected by the 
skin disorder; whether the veteran has 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs and, if 
so, the duration of that treatment.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).


